                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     ALTA DEVICES, INC.,                               Case No.18-cv-00404-LHK (VKD)
                                                         Plaintiff,
                                   9
                                                                                           ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                      DEFENDANT’S INTERROGATORIES
                                  10
                                                                                           AND REQUESTS FOR PRODUCTION
                                  11     LG ELECTRONICS, INC.,
                                                                                           Re: Dkt. No. 105
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant LG Electronics, Inc. (“LGE”) seeks an order compelling plaintiff Alta Devices,

                                  15   Inc. (“Alta”) to respond to or produce further discovery in response to LGE’s interrogatories and

                                  16   requests for production. The Court heard oral argument on June 4, 2019. Dkt. No. 115. For the

                                  17   reasons stated on the record and as further explained below, the Court orders as follows:

                                  18          A.        Interrogatory No. 2 and Requests for Production Nos. 3 and 9
                                  19          These requests seek information regarding Alta’s creation and use of Alta’s alleged trade

                                  20   secrets. LGE argues that this discovery is relevant, notwithstanding the dismissal of Alta’s claims

                                  21   for trade secret misappropriation, because Alta reportedly claims that information it disclosed

                                  22   under the parties’ 2011 Nondisclosure Agreement (“NDA”) comprises both Alta’s alleged trade

                                  23   secret and other proprietary “Confidential Information.” LGE contends that it is entitled to know

                                  24   whether Alta used its alleged trade secrets in a way that may have compromised the claimed

                                  25   confidentiality of the information. Because this case now concerns LGE’s alleged breach of

                                  26   contract, Alta contends that the requested information is irrelevant. Additionally, Alta argues that

                                  27   these requests impose an undue burden because they essentially seek information about everything

                                  28   Alta has done in the history of the company to develop or use the alleged trade secrets. In any
                                   1   event, Alta contends that it should not be required to answer Interrogatory No. 2, because

                                   2   answering that interrogatory, including subparts, for each of Alta’s claimed trade secrets, will

                                   3   cause LGE to exceed the 30-interrogatory limit set by the Court.

                                   4          Alta’s remaining claim for breach of the 2011 NDA is based on the theory that LGE used

                                   5   Alta’s “Confidential Information” for purposes not permitted by that agreement. See, e.g., Dkt.

                                   6   No. 55 at 22. LGE says it requires this discovery to assess whether Alta’s alleged trade secrets are

                                   7   proprietary to Alta and whether they are not publicly known. Dkt. No. 104-3 at 2. The Court

                                   8   disagrees with Alta that the number of trade secrets Alta has identified requires the Court to

                                   9   multiply by that number for every interrogatory seeking information “for each trade secret.”

                                  10   However, the Court agrees with Alta that, as drafted, these discovery requests are overbroad to the

                                  11   extent they seek a detailed description of the creation and use of each alleged trade secret and all

                                  12   documents “relating to” their creation and use. The Court will not order Alta to respond to or
Northern District of California
 United States District Court




                                  13   produce documents in response to Interrogatory No. 2 and Requests for Production Nos. 3 and 9.

                                  14   Instead, the Court will require Alta to provide a narrower scope of information and documents, as

                                  15   follows:

                                  16          •   For each alleged trade secret that Alta contends constitutes “Confidential Information,”

                                  17              Alta shall identify all persons who participated substantively in the development of the

                                  18              trade secret.

                                  19          •   For each alleged trade secret, Alta shall explain the bases for its contention that the

                                  20              trade secret satisfies the definition of “Confidential Information” in the 2011 NDA and

                                  21              is not publicly known.

                                  22          •   For each alleged trade secret, Alta shall identify the products or processes that use or

                                  23              have used the alleged trade secret.

                                  24          •   For each alleged trade secret, Alta shall produce documents sufficient to show the

                                  25              development of the trade secret, including any advances or improvements over known

                                  26              technology.1

                                  27

                                  28
                                       1
                                        During the hearing on this motion, Alta’s counsel referred to documents that reflect the
                                       company’s “starting point” for developing the technology, as well as documents described as
                                                                                       2
                                   1          •    For each alleged trade secret, Alta shall produce documents sufficient to show the

                                   2               products or processes that use or have used the trade secret.

                                   3          B.      Interrogatory No. 14 and Request for Production No. 29
                                   4          LGE seeks discovery regarding discussions, proposals, or offers between Alta and third

                                   5   parties concerning contemplated investments in, acquisitions of, or joint ventures with Alta. LGE

                                   6   argues that this information is relevant to show whether any of Alta’s interactions with third

                                   7   parties may have occurred under circumstances that did not maintain the confidentiality of the

                                   8   information, or whether others may have already known about what Alta claims is its confidential

                                   9   technology. Additionally, LGE argues that this discovery is relevant to the valuation of the

                                  10   technology. Alta claims that the parties initially agreed that Alta need only produce discovery

                                  11   concerning a Series D round of financing for a four-year period beginning in January 2011, but

                                  12   that LGE later changed its mind and now seeks discovery concerning an earlier (and, in Alta’s
Northern District of California
 United States District Court




                                  13   view, irrelevant) Series C round of financing that reportedly occurred mainly in 2010.

                                  14          At the hearing, LGE argued that the earlier information re the Series C financing is

                                  15   relevant to valuation of the “Confidential Information” at issue, and that LGE seeks information

                                  16   predating the 2011 NDA by only 6 months in addition to information about the Series D financing.

                                  17   Alta maintains that the Series C financing concerned technology at a different stage of

                                  18   development than the technology disclosed by Alta to LGE, and is therefore not relevant to either

                                  19   valuation or disclosure of the “Confidential Information” at issue.

                                  20          The Court agrees with Alta that discussions, proposals, and offers pre-dating the disclosure

                                  21   of “Confidential Information” by Alta to LGE are unlikely to bear directly on valuation or

                                  22   disclosure of the “Confidential Information” at issue here. Alta need only provide responsive

                                  23   information and documents relating to the Series D financing.

                                  24          C.      Request for Production No. 36
                                  25          LGE asks for “[a]ll efficiency testing results for Alta’s GaAS solar cell technology.” Dkt.

                                  26   No. 105-2 at ECF 5. However, what LGE really wants is “process yield” information (i.e.,

                                  27

                                  28
                                       reports to the company’s board on the progress of development of the technology.
                                                                                       3
                                   1   information showing how many devices actually work) for the period of time from 2011 to 2017

                                   2   because LGE wants to test Alta’s contention that its technology was ever commercially viable.

                                   3   Alta argues that Request for Production No. 36 does not ask for yield data; that, during the NDA

                                   4   disclosure period, Alta did not disclose such information; and that Alta has already agreed to

                                   5   produce median and maximum efficiency data for 2011 to 2017 as that information is kept in the

                                   6   ordinary course of its business.

                                   7          The Court will not require Alta to produce “yield data,” as that data is not called for in

                                   8   LGE’s request. However, it is not clear whether Alta maintains “efficiency testing” data, in a

                                   9   database or other format, that it has not yet produced and that would be responsive to this request.

                                  10   Accordingly, the Court directs counsel for Alta to investigate whether additional efficiency testing

                                  11   data exists and to so inform counsel for LGE. If the data does exist, the parties should confer

                                  12   regarding whether and how such data may be made available to LGE’s counsel and/or experts for
Northern District of California
 United States District Court




                                  13   inspection. If the parties dispute whether and how such data should be produced, they shall

                                  14   submit a further joint discovery dispute letter on this topic to the Court.

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 5, 2019

                                  17

                                  18
                                                                                                      VIRGINIA K. DEMARCHI
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
